DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of United Kingdom parent Application No. GB1911089.9, filed on 08/02/2019 was received with the present application.

Claim Objections

Claim 1 is objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 9, the limitation “in the operating position the detent is located” should read “in the operating position, the detent is located”. (examiner suggest adding a comma between “the operating position” and “the detent”).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Aubertin et al. (U.S. PGPUB 2016/0091064A1 hereinafter referred to as “Aubertin”).

In regards to claim 11, Aubertin teach (Figures 3e and 10a-10b) a tensioning link (tensioner 40 illustration figures 3e and 10a-10b) for a belt drive (assembly that includes the stationary support 10, the pulleys 20/21/22, the belt 30, the tensioner 40, and the cooperating means 60/62) comprising: an elongate body (plate 41) having an aperture (closed apertures 410) for rotatably mounting the tensioning link (tensioner 40) to a pivot (cooperating means 60), and an open-ended slot (open aperture 412) for receiving a detent (cooperating means 62) in a slidable manner; the open-ended slot (open aperture 412) having an open end (opening of the open aperture 412) and a closed end (stop 51 of the open aperture 412); wherein, the closed end (stop 51 of the open aperture 412) is located closer to the pivot (cooperating means 60) than the open end (opening of the open aperture 412) (figures 3e and 10a-10b clearly illustrate, the stop 51 of the open aperture 412 having substantial parallel alignment with the center of the cooperating means 60 in at least one direction, while the opening of the open aperture 412 being diagonally offset from the cooperating means 60 in at least two direction; therefore, the distance between the stop 51 of the open aperture 412 and the cooperating means 60 is inherently shorter than the distance between the opening of the open aperture 412 and the cooperating means 60).

In regards to claim 12, Aubertin teach all intervening claim limitations as shown above. Aubertin further teach (Figures 3e and 10a-10b), the open-ended slot (open aperture 412) being orientated with respect to a radial line (line that bisect the center of the closed apertures 410 and the center of the cooperating means 62 when the cooperating means 62 is in contact with the stop 51, as indicated in the modified figure 10b below) at an angle of less than 90° (as illustrate in the modified figure 10b below, an angle defined between the straight edge of the of the open aperture 412 that is closest to the closed aperture 410 and a line that bisect the centers of the closed apertures 410 and the cooperating means 62, having an angular dimension that is slightly less than 90°); wherein, the radial line (line that bisect the center of the closed apertures 410 and the center of the cooperating means 62 when the cooperating means 62 is in contact with the stop 51) passes from the aperture (closed apertures 410) through the detent (cooperating means 62) when said detent (cooperating means 62) is located at the closed end of the open-ended slot (stop 51 of the open aperture 412).

    PNG
    media_image1.png
    892
    612
    media_image1.png
    Greyscale


In regards to claims 13, Aubertin teach all intervening claim limitations as shown above. Aubertin further teach (Figures 3e and 10a-10b), the open-ended slot (open aperture 412) comprising a first, preferably straight, edge (straight edge of the open aperture 412 that is closest to the closed aperture 410) that extends between the open end (opening of the open aperture 412) and the closed end (stop 51 of the open aperture 412); the first edge (straight edge of the open aperture 412 that is closest to the closed aperture 410) being the edge of the open-ended slot () that is proximal to the aperture (open aperture 412); and the first edge (straight edge of the open aperture 412 that is closest to the closed aperture 410) being orientated with respect to a radial line (line that bisect the center of the closed apertures 410 and the center of the cooperating means 62 when the cooperating means 62 is in contact with the stop 51, as indicated in the modified figure 10b below) at an angle of less than 90° (as illustrate in the modified figure 10b above, an angle defined between the straight edge of the of the open aperture 412 that is closest to the closed aperture 410 and a line that bisect the centers of the closed apertures 410 and the cooperating means 62, having an angular dimension that is slightly less than 90°); wherein, the radial line (line that bisect the center of the closed apertures 410 and the center of the cooperating means 62 when the cooperating means 62 is in contact with the stop 51) passes from the aperture (closed apertures 410) through the detent (cooperating means 62) when said detent (cooperating means 62) is located at the closed end of the open-ended slot (stop 51 of the open aperture 412).

In regards to claims 14-15, Aubertin teach all intervening claim limitations as shown above. Aubertin further teach (Figures 3e and 10a-10b), the open-ended slot (open aperture 412) comprising at least a straight portion (two straight edges of the open aperture 412) that preferably includes straight parallel edges (as clearly illustrated in figures 3e and 10a-10b); and the aperture (closed apertures 410) being sized and shaped such that the tensioning link (plate 41), in use, is constrained to have a fixed axis of rotation (central axis extending through the center of the cooperating means 60).

Allowable Subject Matter

Claims 1-10 are allowable over the prior art of record for the following reasons:

The prior art of record, either individually or in combination, fail to teach or suggest, a belt dive having the exact collective structure recited within independent claim 1. In particular, a belt drive comprising: a first pulley connected to an auxiliary unit that has a detent, at least one additional pulley, an elastic belt, and a tensioning link having an open-ended slot that can slidably receive the detent of the auxiliary unit; the auxiliary unit configured to pivotally rotate about a first pivot between an operating position and a belt changing position (where the first pulley is located closer to the at least one additional pulley and the tension of the elastic belt is less than when the auxiliary unit is in the operating position), while the tensioning link being configured rotate about a second pivot; the open-ended slot of the tensioning link defining an open end and a closed end that is located closer to the second pivot than the open end; wherein, the detent of the auxiliary unit being in contact with the closed end of the open-ended slot when the auxiliary unit is in the operating position, while the detent of the auxiliary unit being positioned completely away from/ out of the open-ended slot when the auxiliary unit is in the belt changing position.
Hodges (U.S. Patent 4,708,320 A) appears to be the closest related prior art to applicant’s claimed invention. Where Hodges propose (Figures 1-5) a belt drive (automotive belt driven component illustrated in figure 4) comprising: a first pulley (pulley mounted to the engine component/ generator 47); at least one additional pulley (other pulleys in engagement with the belt 48); an elastic belt (belt 48) engageable over the first pulley and the at least one additional pulley; an auxiliary unit (engine component/ generator 47) connected to the first pulley; the auxiliary unit having a detent (bolt 52); the auxiliary unit being rotatable about a first pivot (bolt 50) between an operating position (when the engine component/ generator 47 is moved in the direction of arrow 60 to provide belt 48 with sufficient tension) and a belt changing position (when the adjusting bolt 58 is located at the uppermost corner of the elongate slot 54); the first pulley being closer to the at least one additional pulley in the belt changing position than in the operating position such that a tension of the elastic belt is less in the belt changing position than in the operating position; a tensioning link (grab bar 18 with the toe member 34) being rotatable about a second pivot (pivot pin 25); the tensioning link having an open-ended slot (cut-out portion of the toe member 34 that is partially defined by the hooked end 35) for receiving in a slidable mariner the detent; the open-ended slot having an open end (opening of the cut-out portion on the toe member 34) and a closed end (rear wall of the cut-out portion on the toe member 34); the detent is locatable at the closed end of the open-ended slot when the auxiliary unit is in the operating position, while the detent moved along the open-ended slot towards and out of the open end of the open-ended slot in order to obtain the belt changing position; and the movement of the detent along the open-ended slot requiring simultaneous rotation of the auxiliary unit about the first pivot. However, Hodges does not teach the closed end of the open-ended slot (rear wall of the cut-out portion on the toe member 34) on the tensioning link (grab bar 18 with the toe member 34) being located closer to the second pivot (pivot pin 25) than the open end of the open-ended slot (opening of the cut-out portion on the toe member 34). In fact, the closed end of the open-ended slot in Hodges, always seems to be located farther from the second pivot than the open end of the open-ended slot. Furthermore, one of ordinary skill in the art would not have had any logical motivation and/ or rational to modify the open-ended slot on the tensioning link in Hodges’ belt drive in a manner that would position the closed end of said open-ended slot closer to the second pivot of the tensioning link than the open end of said open-ended slot. In addition, all other pertinent prior art identified by the examiner, also fail to disclose or render obvious a belt drive having the cooperative structural and functional configuration described within claim 1 limitations; specifically, a belt drive coupled with a tensioning link having the precise features recited within claim 1. Accordingly, claim 1 limitations appears to include allowable subject matter over cited prior art reference; specially when said collective limitations are viewed in light of applicant’s specification.

Claims 2-10 depends from parent claim 1. Therefore, claims 2-10 also contains the allowable subject matter in claim 1.

Response to Arguments

With respect to applicant’s arguments on page 6, third paragraph in the remarks filed on 06/23/2022, regarding the 35 U.S.C. 112(b) rejections of claims 4-5 and 12-13, have been fully considered and are persuasive. Thus, said of 35 U.S.C. 112(b) indefinite rejections has been withdrawn. 

With respect to applicant’s arguments on page 6, fourth paragraph through page 7, first paragraph in the remarks filed on 06/23/2022, regarding the previously set forth 35 U.S.C. 102(a)(1)/ 102(a)(2) rejection of claim l1 under Aubertin, all have been fully considered but they are not persuasive for the following reasons:
It’s the applicant’s position that Aubertin does not teach or suggest, the closed end of the open-ended slot being located more proximate to the detent than the open end of the open-ended slot, as explicitly recited within amended claim 11. Applicant further argues that amended claim 11 share similar language as the claim 1 limitations that was previously indicated by the examiner as being allowable; subsequently, it’s the applicant’s assessment that claim 11 should also be allowable over the citer prior art for the same reason that claim 1 was determined to be allowable over the prior art. 
Examiner first notes that the belt drive in claim 1 is found to be allowable over the cited prior references because of the collective structural configuration described by claim 1 limitation. In fact, at page 12, line 12-15 of the previous office action (dated 03/29/2022), examiner specifically states “all other pertinent prior art identified by the examiner, also fail to disclose or render obvious a belt drive having the cooperative structural and functional configuration described within claim 1 limitations”. That is, the allowability of claim 1 is based on the precise manner in which the particular tensioning link in the belt drive being configured and/ or arranged (both functionally and structurally) in relation to other components of said belt drive (the first pulley, the at least one additional pulley, the elastic belt, the first pivot, the second pivot, and the detent), and not simply based on the tensioning link features. In other words, claim 1 is directed to a belt drive that includes a tensioning link among many other components, where claim 11 is directed to only a tensioning link. Secondly, the underlined comments in page 12 of the previous office action (dated 03/29/2022) that is discussed in applicant’s remarks are related to the teachings in Hodges (U.S. Patent 4,708,320 A), while claim 11 is rejected in view of Aubertin’s disclosure; therefore, said underlined comment serves no relevance in the claim 11 rejection under Aubertin. 
Additionally, as detailed above in the claim 1 rejection statement, Aubertin propose a tensioning link (tensioner 40 illustration figures 3e and 10a-10b) an elongate body (plate 41) having an aperture (closed apertures 410) for rotatably mounting the tensioning link (tensioner 40) to a pivot (cooperating means 60), and an open-ended slot (open aperture 412) with an open end (opening of the open aperture 412) and a closed end (stop 51 of the open aperture 412); wherein, the closed end (stop 51 of the open aperture 412) is offset from the pivot (cooperating means 60) in only a lateral direction, while the open end (opening of the open aperture 412) is offset from the pivot (cooperating means 60) in both a lateral direction and in a vertical direction.   Resultingly, it is clear that the closed end (stop 51 of the open aperture 412) would inherently be located closer to the pivot (cooperating means 60) than the open end (opening of the open aperture 412) since the overall distance between said closed and said pivot is characteristically shorter than the overall distance between said open end and said pivot. Consequently, examiner assert that Aubertin still anticipate all claim 11 limitations.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654